DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities: 
On l. 5 of the claim “heater to heat up” is believed to be in error for --heat configured to heat up--;
On l. 5 of the claim, “the compressed gas” is believed to be in error for --the gas from the compressor--;
On l. 7 of the claim, “several intercoolers” is believed to be in error for --the multiple intercoolers configured--;
On l. 8 of the claim, “entering combustor/heater” is believed to be in error for --enter the combustor or heater--;
On l. 10 of the claim, “compressor” is believed to be in error for --the compressor--;
On l. 11 of the claim, “turbine stages” is believed to be in error for --the turbine stages--;
On l. 14 of the claim, “above critical” is believed to be in error for --above a critical--;
On l. 18 of the claim, “supercritical” is believed to be in error for --the supercritical--;
On l. 19 of the claim, “the critical” is believed to be in error for --a critical--;
On l. 20 of the claim, “the discharge” is believed to be in error for --a discharge--;
On l. 28 of the claim, “with refrigerant” is believed to be in error for --with the supercritical refrigerant--;
On l. 29 of the claim, “the refrigerant-gas” is believed to be in error for --a refrigerant-gas--;
On l. 30 of the claim, “to refrigerant” is believed to be in error for --to the refrigerant--;
On l. 31 of the claim, “to condenser (4) where the refrigerant” is believed to be in error for --to the refrigerant fluid condenser (4) where the expanded refrigerant--;
On l. 32 of the claim, “before supplied to pressure” is believed to be in error for --before being supplied to the pressure--;
On ll. 32-33 of the claim, “pressurized supercritical” is believed to be in error for --pressurize the supercritical--;
On l. 33 of the claim, “the intercoolers” is believed to be in error for --the multiple intercoolers--;
On l. 34 of the claim, “the preheated” is believed to be in error for --a preheated--;
On l. 36 of the claim, “from condenser” is believed to be in error for --from the refrigerant fluid condenser--;
On l. 37 of the claim, “to inlet air cooler (9) where the refrigerant” is believed to be in error for --to the GT inlet air cooler (9) where the cooled refrigerant--;
On l. 38 of the claim, “the vaporized” is believed to be in error for --vaporized--;
On ll. 38-39 of the claim, “the first compressor (7) and the second compressor (14) before arriving to condenser (4); throttle valve or expander” is believed to be in error for --a first of the refrigerant fluid compressors (7) and a second of the refrigerant fluid compressors (14) before arriving to the refrigerant fluid condenser (4); the throttle valve or expanders--;
On l. 40 of the claim, “supplies cooled refrigerant to refrigerant internal heat exchanger (8) where the” is believed to be in error for --supply the cooled refrigerant to a refrigerant internal heat exchanger (8) where a--;
On l. 41 of the claim, “to intercoolers” is believed to be in error for --to the multiple intercoolers--;
On l. 41 of the claim, “the vaporized” is believed to be in error for --vaporized--;
On l. 42 of the claim, “first compressor (7) before discharged to the condenser” is believed to be in error for --first of the refrigerant fluid compressors (7) before being discharged to the refrigerant fluid condenser--;
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “some external heat” is believed to be in error for --an external heat--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “exchange between” is believed to be in error for --exchange occurs between--; and “intercoolers” is believed to be in error for --the multiple intercoolers--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “VCRC’s recuperators” is believed to be in error for --the VCRC’s cooling air recuperators--; “the inlet streams” is believed to be in error for --inlet streams--; “of inlet air” is believed to be in error for --of the inlet air--; and “by expander/dense” is believed to be in error for --by an expander/dense--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites topping and bottoming cycles without identifying which cycles from the independent claim are associated with each cycle (topping or bottoming), or whether there are additional cycles, rendering the claim vague and indefinite.  The claim further recites the conditional limitation “can be implemented” making it unclear whether the limitations following the conditional limitation are required by the claim, rendering the claim indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites the limitation “any flue gas path heat exchanger (12 or 2) can be omitted”.  Therefore Claim 4 does not require every limitation of claim 1, and does not further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites the limitation “throttle valves are replaced by expander/dense fluid expander”.  Therefore, claim 5 does not comprise all of the limitations of claim 1, upon which claim 5 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-2 would be allowable if amended to overcome the claim objections above.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of independent claim 1, supercritical refrigerant fluid-flue gas heat exchangers in additional to the multiple intercoolers used between each compression part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741